[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                    ________________________                   FILED
                                                      U.S. COURT OF APPEALS
                           No. 10-10564                 ELEVENTH CIRCUIT
                                                         FEBRUARY 23, 2011
                       Non-Argument Calendar
                                                             JOHN LEY
                     ________________________
                                                              CLERK

                       Agency No. A094-882-811


RUDY GONZALO SOLIS-AILON,

                                                                 Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                               Respondent.

                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      ________________________

                          (February 23, 2011)

Before TJOFLAT, EDMONDSON and WILSON, Circuit Judges.
PER CURIAM:



       Petitioner Rudy Gonzalo Solis-Ailon, a native and citizen of Guatemala

proceeding pro se, petitions for review of the order by the Board of Immigration

Appeals (“BIA”) affirming the decision of the Immigration Judge (“IJ”). The IJ’s

decision denied asylum and withholding of removal.1 No reversible error has been

shown; we dismiss the petition in part and deny it in part.

       On appeal, Petitioner argues that he demonstrated extraordinary

circumstances sufficient to overcome his failure to file his asylum application

within one year of arriving in the United States.2 But, as the government notes

correctly, we lack jurisdiction over this claim. See Chacon-Botero v. U.S.

Attorney General, 427 F.3d 954, 957 (11th Cir. 2005) (explaining that we lack

jurisdiction, under 8 U.S.C. § 1158(a)(3), to review an IJ’s untimeliness ruling).

So, we dismiss the petition for review on asylum.

       Petitioner also challenges the IJ’s adverse credibility determination. But in

his notice of appeal to the BIA, Petitioner did not mention the IJ’s adverse

       1
       Petitioner raises no challenge to the portion of IJ’s decision denying relief under the
Convention Against Torture; so, that issue is abandoned. See Sepulveda v. U.S. Attorney Gen.,
401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
       2
        Petitioner arrived in the United States in March 2004 but did not file his asylum
application until July 2006.

                                                2
credibility determination; and Petitioner filed no brief before the BIA. See Alim v.

Gonzales, 446 F.3d 1239, 1253 (11th Cir. 2006) (to raise properly a claim before

the BIA, petitioner must mention the issue in his brief and must discuss its merits,

or at least contest the basis for the IJ’s decision). Even though the BIA addressed

the adverse credibility determination sua sponte, we lack jurisdiction to consider

Petitioner’s present challenge because he did not exhaust his administrative

remedies on it. See Amaya-Artunduaga v. U.S. Attorney Gen., 463 F.3d 1247,

1250-51 (11th Cir. 2004) (explaining that we lack jurisdiction to consider a claim

that an applicant did not raise before the BIA -- even if the BIA sua sponte

addressed the claim -- because the applicant did not exhaust administrative

remedies). We dismiss the petition for review on the adverse credibility

determination.

       We have jurisdiction only over the IJ’s and BIA’s conclusion that Petitioner

otherwise had not met his burden of proof for withholding of removal.3 Petitioner

sought relief from removal based on his political opinion. He alleged that Pablo

Escobar Mendez, the mayor of his hometown of Aguacatan, was corrupt and



       3
         Before the BIA, Petitioner stated that he was beaten and threatened by a political figure
and his followers and that the IJ decided incorrectly because he was persecuted for his political
beliefs. Thus, Petitioner exhausted challenges to the denial of withholding of removal on the
merits.

                                                 3
elected through fraud. Many of the townspeople, including Petitioner, protested

Mendez’s election in a public park; and people who worked for Mendez began

attacking people in the crowd. Petitioner alleged that he was beaten at the protest

and had to miss one month of work. He also alleged that people who worked for

Mendez threatened him and his sister at his mother’s house and later threatened

his mother after Petitioner had come to the United States. On appeal, Petitioner

argues that he and his family were persecuted because of their political beliefs.

      We review the BIA’s decision in this case because the BIA did not

expressly adopt the IJ’s decision. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001) (noting that we review the BIA’s decision; but “[i]nsofar as the

[BIA] adopts the IJ’s reasoning, we will review the IJ’s decision as well”). We

review de novo legal determinations of the BIA. Id. And we review fact

determinations under the “highly deferential substantial evidence test” whereby

we “must affirm the BIA’s decision if it is supported by reasonable, substantial,

and probative evidence on the record considered as a whole.” Adefemi v.

Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004) (en banc) (citation and internal

quotation omitted). We “view the record evidence in the light most favorable to

the [BIA’s] decision and draw all reasonable inferences in favor of that decision”;

and we may reverse the BIA’s fact determinations “only when the record compels

                                          4
a reversal.” Id. at 1027.

       The burden of proof is on the alien to show his eligibility for withholding of

removal by demonstrating past persecution or a likelihood of future persecution. 8

C.F.R. § 208.16(b); Sepulveda, 401 F.3d at 1232. An alien may meet this burden

based on his testimony alone, without corroboration or documentation, if he refers

to sufficient specific facts to satisfy the trier of fact that he is credible and

persuasive. 8 U.S.C. § 1158(b)(1)(B)(ii); D-Muhumed v. U.S. Attorney Gen., 388

F.3d 814, 818-19 (11th Cir. 2004). Because the IJ and BIA determined that

Petitioner’s testimony was not credible and we lack jurisdiction to review this

determination, we may reverse the BIA’s determination only if corroborating

evidence compels a finding that Petitioner was entitled to withholding of removal.

       And Petitioner’s corroborating evidence, including newspaper articles and

country reports, provided only general background information about human

rights conditions in Guatemala and about protests to Mendez’s election. Nothing

demonstrated that Petitioner himself was harmed or likely is to be harmed in the

future because of his involvement with the protest of Mendez’s election. The

affidavit from Petitioner’s aunt offered only conclusory statements without

specific allegations of harm. So, Petitioner’s non-credible testimony did not

suffice to meet his burden without corroborating evidence; and Petitioner’s

                                             5
corroborating evidence does not compel the conclusion that he is entitled to

withholding of removal. We deny the petition for review on withholding of

removal.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                         6